Citation Nr: 1113604	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Whether new and material evidence has been received to reopen service connection for hypertension.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1979 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied reopening of service connection for hypertension, finding that new and material evidence had not been submitted.  


FINDINGS OF FACT

1.  In a December 1993 rating determination, the RO denied service connection for hypertension; the Veteran was notified of this decision in December 1993, and did not perfect an appeal.

2.  Evidence received since the December 1993 rating decision denying service connection for hypertension raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not sustain any in-service injury or disease of hypertension, including no chronic symptoms of hypertension. 

4.  Symptoms of hypertension were not continuous after service, including no manifestation of hypertension to a compensable degree within a year of service separation.

5.  The Veteran's current hypertension is not related to service.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service connection for hypertension became final.  38 U.S.C.A. § 7105 (c)(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

2.  Evidence received since the December 1993 rating decision denying service connection for hypertension is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.         §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a grant of the application to reopen service connection for hypertension, there is no reason to discuss the impact of the VCAA on the particular issue of whether new and material evidence was received by VA.  For the claim for service connection for hypertension, the Board will proceed to review compliance with the VCAA.

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A May 2008 VCAA notice substantially satisfied most of the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  In the same notice, the RO provided the information about the provisions for the effective date of a claim and for the degree of disability assignable.  

The Board also finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's VA, private, and service treatment records to assist the Veteran with her claim.  

The Veteran was not provided a VA examination that addressed the claim for service connection for hypertension.  Under VA regulations, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for service connection for hypertension, there is evidence of current disability.  As discussed further below, there is no evidence that indicates that disability may be associated with service; thus, there is no duty to provide an examination regarding this claim.  The Veteran's claim is based on the theory that, because she reported that she was diagnosed with preeclampsia during her in-service pregnancy, there was a higher likelihood she would develop hypertension later in life, and that indeed she has a current diagnosis of hypertension.  Except in those instances where VA has found a credible link between certain diseases and recognized exposure to certain risk during service, such as herbicides, service connection continues to require a disability resulting from disease or injury incurred in or aggravated by active military service.  As will be discussed in detail below, the Veteran did not have chronic symptoms of hypertension in service, no disability was found upon separation or within one year of separation, did not have continuous post-service symptoms, and many years separated the current diagnosis and her active service.  Thus, there is no duty to provide an examination regarding this claim.

In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Criteria for New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In the November 1993 rating decision mailed to the Veteran in December 1993, the RO denied the Veteran's claim for service connection for hypertension, finding that the evidence, which consisted of her service treatment records and post-service private treatment records, did not show hypertension in service or within one year of service separation, and the January 1993 VA general medical examination did not make the assessment of hypertension.  The Veteran entered a Notice of Disagreement with this decision in November 1994.  The RO issued a Statement of the Case in May 1995.  In a written statement dated June 1995, the Veteran clearly withdrew the appeal on the issue of service connection for hypertension.  Because the Veteran withdrew the appeal, the November 1993 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

Reviewing the evidence received since the December 1993 rating decision, a private treatment report dated March 2003 indicated the Veteran was diagnosed with hypertension, and subsequent VA treatment records noted her prescription for hypertension-related medication.  

The private and VA treatment records, including the report dated March 2003, indicate the Veteran has been currently diagnosed with hypertension.  This evidence is new in that this evidence was not before agency decision-makers in December 1993.  This medical evidence is also material, in that it relates to an unestablished fact of current disability of hypertension that is necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and the claim for service connection for hypertension will be reopened.  The appeal is granted to this extent only.

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Regulations provide that certain chronic diseases, including cardiovascular-renal disease, including hypertension, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  

Hypertension may be presumed to have been incurred in service if manifest to a compensable degree of at least 10 percent within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The minimum compensable (10 percent) disability rating for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2010).  A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran contends that she has hypertension that is attributable to service.  She contends that the current hypertension is related to the preeclampsia she experienced during service in 1983. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain preeclampsia in service, with related high blood pressure readings at that time, but hypertension symptoms were not chronic in service.  In service the Veteran was pregnant and delivered her baby with no complications in February 1983.  The March 1983 treatment report noted repeatedly that there were "no complications" and the four-week post-partum check-up also concluded that there were no problems.  On a November 1983 gynecological clinic screening, the Veteran indicated in the affirmative for whether she had high blood pressure and a handwritten note added "preeclampsia."  A handwritten evaluation of her medical history, dated August 1985, also noted her pregnancy had no problems, except for toxemia for the last week.  Preeclampsia is defined as the development of hypertension with proteinuria or edema, or both, due to pregnancy or the influence of a recent pregnancy.  STEDMAN'S MEDICAL DICTIONARY 1419 (26th Ed., 1995).  

The Federal Circuit has noted that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is competent to report a diagnosis of preeclampsia in service, and treatment reports dated relatively soon after her pregnancy during service also report the diagnosis; therefore, the Board finds the Veteran was diagnosed with preeclampsia, also referred to as toxemia, in service.  However, the August 1985 medical health history also noted she had the toxemia for one week, the last week of a pregnancy.  There are no other complaints or requests for treatment for preeclampsia, toxemia, high blood pressure, or even an elevated blood pressure reading, for the remainder of her service.  

On gynecological clinic screenings in service dated November 1984 and December 1985, the Veteran indicated in the negative for whether she had high blood pressure.  As well, an August 1985 Occupational Health examination, supplemental history, included a negative response to whether she had ever been advised by a medical person to take medication for high blood pressure.  On Dental Patient Medical History forms dated September 1984 and December 1985, the Veteran indicated in the negative again for whether she had a history of high blood pressure.  Finally, on the May 1986 Report of Medical history, as prepared for separation from service, the Veteran again indicated in the negative for whether she had high blood pressure.  The May 1986 Report of Medical Examination, as prepared for separation, found her heart and vascular system clinically normal.  The addendum for the examiner included the note that the Veteran had experienced, secondary to a pregnancy, associated elevated blood pressure, but that there were no problems at present.  

The Board finds the preeclampsia the Veteran had experienced in service that was associated with pregnancy was not chronic in service, and did not manifest chronic symptoms of hypertension in service.  In addition to the multiple in-service findings and reported histories, there was also no finding of a disability of hypertension upon separation from service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.   38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that a hypertension disorder has not been continuous since service separation in October 1986, including no evidence of hypertension to a compensable degree within one year of service separation.  The Veteran submitted a post-separation, medical treatment report dated October 1987 when she sought treatment for another disorder.  Her blood pressure was noted to be 134/100 in the only reading recorded.  A notation indicated "BP" with an arrow pointing up; however, the entire evaluation pertained to the other disorder, with the medical clinician reaching no assessment, and indeed making no comment, about the blood pressure reading.  On a November 1987 the Veteran sought treatment at an emergency room for another disorder.  Her blood pressure was read to be 110/82.  The report noted she left without being seen, so no assessment was made for any disorder.

The Board finds that the evidence of a solitary October 1987 reading of 134/100 is not sufficient evidence of an assessment of hypertension within one year of service, especially of hypertension to a compensable (10 percent) degree within one year of service separation.  As noted above, hypertension may be presumed to have been incurred in service if manifest to a compensable degree of at least 10 percent within one year of discharge from service.  The solitary October 1987 reading is within the parameters of high blood pressure for VA purposes, however it is not accompanied by a diagnosis of hypertension or the requisite blood pressure readings two or more times on at least three different days.  The November reading of 110/82 would be considered normal for VA purposes.  The evidence does not show, within one year of service, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more that requires continuous medication for control, as required for a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.  For these reasons, the Board finds that the Veteran did not have an assessment of hypertension, at a compensable level, within one year of separation from service.  

On the question of continuity of symptoms after service, private treatment reports dated in December 1989 noted elevated blood pressure and a diagnosis of mild hypertension was made.  By September 1990, a private treatment report noted with weight loss her blood pressure had improved.  In January 1993, the Veteran was afforded a VA general medical examination upon her original claim seeking service connection for hypertension.  The examiner noted her history of varying blood pressure readings, but the examiner did not find hypertension at that examination.  The evidence of record shows no complaints, diagnosis, or treatment for hypertension until March 2003.  The absence of post-service complaints, findings, diagnosis, or treatment after service until December 1989, and then again from September 1990 to March 2003, is one factor that tends to weigh against a finding of either chronic hypertension symptoms in service or continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

The Board also observes that the March 2003 private treatment report which assessed hypertension included the Veteran's history that she had been told she had high blood pressure before, but then it came back down to normal.  This report bears no mention of her military service or the preeclampsia in service.  This statement to the clinician of having had a prior assessment of hypertension that in effect resolved is further evidence that the Veteran has not experienced continuous symptoms of hypertension since service.  This statement to the private clinician is probative as it was made in the context of obtaining treatment for a disorder.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In a March 2008 statement, the Veteran noted the preeclampsia in service and the high reading a year after service, and then observed that her blood pressure has "gone up and down" since service.  The Board observes that "going up and down" is by those very words, not continuous.  While the Veteran is competent to state that she had hypertension symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of continuous symptoms since service, made in the context of the March 2008 claim for service connection (disability compensation) are outweighed by the Veteran's own histories presented on other occasions and the objective evidence of record.  

As well, the Board has reviewed the articles, downloaded from various websites on the Internet, including newspapers and magazine that discuss preeclampsia and later development of hypertension.  The U.S. Court of Appeals for Veterans Claims (Court) has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Indeed, the articles discussed to varying degrees the state of research in the field, the theories of causation (such as that the mother's genes may be in conflict with the baby's), and vastly differing statistics of the numbers of mothers who experience preeclampsia.  The articles recognize that a considerable proportion of pregnant women develop the temporary high blood pressure during pregnancy, that the cause of preeclampsia is unknown, and it is assumed that this condition subsides after pregnancy.  The articles generally suggest that preeclampsia points to or "unmasks" the mother's potential to later in life develop some types of heart disease, that is, is some indicator for future health risks, but does not demonstrate any current cardiovascular disability or suggest causation of the future cardiovascular disorder.  

The articles tend to weigh against the claim in one assessment that the current thinking was that preeclampsia did not itself increase the risk of heart disease, but only seemed to unmask a woman's propensity for heart problems, so that the preeclampsia itself is not the cause of future heart problems, but only an indicator akin to a "stress test" that may indicate a future health risk or increased risk for cardiovascular disease in later life.  The articles also tend to weigh against the claim in their assessment of preeclampsia as a "temporary ordeal," with no suggestion that pregnancy associated preeclampsia would cause a diagnosed disability at the time, or manifested in chronic or continuous symptoms of disability soon afterward, or even that preeclampsia was a symptom of cardiovascular disability, as opposed merely a "sentinel" of potential future disease.  For these reasons, the Board finds the internet articles suggesting some future risk for cardiovascular disease to be of minimal persuasive value regarding the Veteran's specific claim.  

As well, the Board acknowledges that the Veteran served as an aeromedical technician in service.  While in general the opinion of a trained medical technician may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether her current hypertension was incurred in service to be of little probative weight here because there is no evidence of record that she had any specific training or experience regarding cardiac disorders.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Other than the presence of preeclampsia for one week in service, which resolved upon the uncomplicated delivery of the baby, there is no evidence of a diagnosis or treatment of hypertension in service, or even chronic symptoms of hypertension in service or for many years after service.  Thus, service connection on the basis of continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).  In the Board's judgment, the Veteran is not competent to provide a nexus opinion between service and post-service diagnosis of hypertension, or a link between current hypertension and the one-time pre-eclampsia.  Thus, the Board finds that service connection is also not warranted on the basis of the post-service diagnosis being attributable to service.  See 38 C.F.R. § 3.303(d).

After consideration of the entire evidence of record, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine is not applicable and the claim for service connection for 

hypertension must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


ORDER

New and material evidence having been received, reopening of service connection for hypertension is granted.

Service connection for hypertension is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


